Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Non-Final Rejection 
The Status of Claims:
Claims 1-20 are pending. 
Claims 1-9 are rejected. 
Claims 10-20 are withdrawn from consideration. 



DETAILED ACTION
1. 	Claims 1-9 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application claims benefit of 62/836,805 04/22/2019

    Drawings
3.         None.

        IDS
4.          The IDS filed on 10/29/2021 is reviewed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-9) on 7/12/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected group II, there being no allowable generic or linking claim.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4 and 8-9 are rejected under 35 U.S.C. 102[(a)(1) as being anticipated clearly  by Golabiewska et al (Applied Catalysis B: Environmental 196 (2016) 27-40).

Golabiewska et al discloses a nanostat composed of TiO2 modified with a different size of gold particles, such as nanospheres (NSPs), nanostars (NSTs) as in Claims 1-3 and nanorods (NRs), were prepared by the immobilization method. The significantly high photocatalytic activity under visible light irradiate as demonstrated by the TiO2 sample modified by spheres of gold. 
The nanospheres characterize the similar size and morphology with the range from 13.3 to 23.3 nm. The major fraction of Au NSPs appears with an average size and was 23.3 nm. The major fraction of Au NSTs appears with an average size equaled to 150 nm. The average branches lengths of the nanostars range between the sizes of 50-90 nm ( the length of tips) as in Claim 4. (see page 30 , a section of  Microscopy analysis, the right col. the first paragraph)
The selected properties of TiO2 are its polymorphs  such as TiO2 anatase crystal. and TiO2 rutile crystal. as in Claims 7-9 , which are  loaded with gold particles with different shapes as shown blew in table 1)

    PNG
    media_image1.png
    958
    1425
    media_image1.png
    Greyscale

These are identical with the claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Golabiewska et al (Applied Catalysis B: Environmental 196 (2016) 27-40).


Applicant claims the method of removing, reducing or inhibiting a bacterial and/or fungal biofilm on an area of a patient's skin with a formulation consisting of vitamin E or an ester thereof of the instant claims 1-18.and the method of removing, reducing or inhibiting a bacterial and/or fungal biofilm on an area of a patient's skin having a burn wound thereon, with a formulation comprising in weight percentages on the total weight of the formulation, vitamin E acetate and a volatile silicone of the instant claims 19-20

Determination of the scope and content of the prior art

Golabiewska et al discloses a nanostar composed of TiO2 modified with a different size of gold particles, such as nanospheres (NSPs), nanostars (NSTs) as in Claim 1 and nanorods (NRs), were prepared by the immobilization method. The significantly high photocatalytic activity under visible light irradiate as demonstrated by the TiO2 sample modified by spheres of gold. 
The nanospheres characterize the similar size and morphology with the range from 13.3 to 23.3 nm. The major fraction of Au NSPs appears with an average size and was 23.3 nm. The major fraction of Au NSTs appears with an average size equaled to 150 nm. The average branches lengths of the nanostars range between the sizes of 50-90 nm ( the length of tips). (see page 30 , a section of  Microscopy analysis, the right col. the first paragraph)
The selected properties of TiO2 are its polymorphs  such as TiO2 anatase crystal. and TiO2 rutile crystal, which are  loaded with gold particles with different shapes as shown blew in table 1)

    PNG
    media_image1.png
    958
    1425
    media_image1.png
    Greyscale






The instant invention, however, differs from the prior art in that the claimed ratio between the diameter of the nanosphere and the tip ranges from about 4:1 to about 8:1 and the thickness of the coating ranges from about 20 to about 30 nm.
are not unspecified in the prior art.

Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied art is that the
applied art do not expressly teach the claimed ratio between the diameter of the nanosphere and the tip ranges from about 4:1 to about 8:1 and the thickness of the coating ranges from about 20 to about 30 nm.


Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 5, with respect to the lack of disclosing the ratio between the diameter of the nanosphere and the tip ranges from about 4:1 to about 8:1,
the prior art does mention that an average size of Au NSTs equaled to 150 nm whereas the average branches lengths of the nanostars range between the sizes of 50-90 nm;  thus, the ratio between the diameter of the nanosphere and the tip ranges are roughly 1/3 (150/50). the prior art and claimed limitation do not overlap, but are close enough that one skilled artisan in the art would have  expected them to have a similar physical properties.  Furthermore, the limitation with respect to the temperature or ratio does not impart patentability to the composition claim when such values are those which  would be determined by  one of ordinary skill in the art  in achieving optimum condition for the composition. The ratio is well-understood by those of ordinary skill in the art to be a result-effective variable, especially when attempting to control the ratio between the diameter of the nanosphere and the tip by selecting the optimum range. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to control the optimum ratio between the diameter of the nanosphere and the tip by routine experimentation. This is because the skilled artisan in the art would expect that kind manipulation to be within the purview of the skilled artisan in the art.

Regarding the Claim 6, with respect to the lack of teaching the thickness of the coating ranges from about 20 to about 30 nm. the prior art t6eaches that the dominant fractions of ofTiO2 were the smaller microspheres ( 0 ca. 333-375 nm) ). (see page 30 , a section of  Microscopy analysis, the right col. the second paragraph). 
Although there are some differences between them, the thickness of the titanium dioxide coating material can be adjusted depending on the intended use of gold catalyst 
Golabiewska does teach the nanostars composed ofTiO2 modified with a different geometry and size of gold particles; thus, it also is reasonable for the skilled artisan in the art to adjust the thickness of the titanium dioxide coating for the gold catalyst. , Furthermore,  the limitation of a composition claim with respect to the thickness of the coating material  does not impart patentability to the composition  when such  a value is one of those which would be determined by  one of ordinary skill in the field  of a  photocatalyst. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to control the thickness of the titanium dioxide coating material by routine experimentation. This is because the skilled artisan in the art would expect that kind manipulation to be within the purview of  the skilled artisan in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Golabiewska expressly discloses nanostars composed of TiO2 modified with a different size of gold particles. Although there are some differences between the claimed thickness of the titanium dioxide coating and that of the titanium dioxide material in the prior art, it can be adjusted depending on the intended use of gold catalyst.  Furthermore, the prior art does offer guidance that It can be observed that the electropositively charged Au species, characteristic for the highly dispersed gold clusters, to be the most pronounced in NSTs (see page 39, a section of Conclusion)
So, if the skilled artisan in the art had desired to develop the nanostars composed of TiO2 modified with the highly dispersed and positively charged gold clusters efficiently, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to reduce the thickness of the titanium dioxide coating on gold particles by routine experimentation to arrive at the claimed inv3etiopn   This is because the skilled artisan in the art would expect such a manipulation  to be successful and feasible as guidance shown in the prior art. 


Conclusion
Claims 1-9 are rejected. 
Claims 10-20 are withdrawn from consideration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	7/26/2022